ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Leanna Weissmann                                            Gregory F. Zoeller
Lawrenceburg, Indiana                                       Attorney General of Indiana

                                                            Joseph Y. Ho
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana
______________________________________________________________________________



                                In the
                                                                              May 17 2013, 11:10 am
                        Indiana Supreme Court
                            _________________________________

                                     No. 40S05-1301-CR-23


KIRK B. LYNCH,
                                                            Appellant (Defendant below),

                                                v.

STATE OF INDIANA,
                                                      Appellee (Plaintiff below).
                            _________________________________

                             Appeal from the Jennings Circuit Court
                                   No. 40C01-0907-FB-262
                             The Honorable Jon W. Webster, Judge

                            _________________________________

      On Petition To Transfer from the Indiana Court of Appeals, No. 40A05-1201-CR-26
                           _________________________________

                                          May 17, 2013

Per Curiam.

       Evidence at Lynch’s trial showed that one evening in 2009, the mother of a twelve-year-

old girl noticed her daughter had received an instant message through an internet account from

Lynch, a man in his forties. While pretending to be the girl, the mother participated in an instant
message conversation with Lynch. Lynch wanted to see the girl. In one colloquy, Lynch asked

“[Y]ou know wat we gonna do don’t ya?” and he answered his own question, “[I]mma bed you

baby.” (spelling and grammar in the original). Lynch made arrangements to meet at a hotel. The

mother contacted police, and they apprehended Lynch in the hotel parking lot. Lynch gave

police several different explanations for being there. Lynch was arrested at the end of the police

interview, and during the booking process, he said to a police sergeant, “[I] drove all this way

and didn’t even get laid.” As relevant to these transfer proceedings, Lynch was convicted of

Attempted Child Molesting, a Class A felony. See Ind. Code §§ 35-42-4-3(a) (2008) (defining

the offense of child molesting); 35-41-5-1 (2008) (defining attempt).



       The sentencing range for a Class A felony is twenty years to fifty years; the advisory

sentence is thirty years. See I. C. § 35-50-2-4 (2008). The trial court imposed a sentence of forty

years with five years suspended. The trial court noted the following aggravating factors: the

“significant and substantial evidence” that Lynch had contacted other girls and “was an Internet

sexual predator and prowler;” Lynch had carefully planned the crime; and his criminal history

which included a prior felony conviction and two misdemeanor convictions. As mitigating

factors, the trial court noted Lynch had a high school diploma and some employment history.

Also, he had been diagnosed with paranoid schizophrenia, depression, and panic attacks, but the

court noted there was no evidence linking these conditions to Lynch’s conduct in this case. The

trial court found the aggravating factors outweighed the mitigating factors and justified a

sentence in excess of the advisory term.




                                                2
        Citing Indiana Appellate Rule 7(B), a majority of the Court of Appeals panel revised the

sentence to twenty years, the minimum term. See Lynch v. State, No. 40A05-1201-CR-26 (Ind.

Ct. App. Nov. 2, 2012) (mem. dec.), vacated. We granted the State’s petition to transfer

jurisdiction to this Court. See Lynch v. State, 980 N.E.2d 841 (Ind. Jan. 11, 2013) (table); App.

R. 56(B) & 58(A).



        The authority granted by Article 7, § 4 of the Indiana Constitution permitting appellate

review and revision of criminal sentences is implemented through Appellate Rule 7(B), which

provides: “The Court may revise a sentence authorized by statute if, after due consideration of

the trial court's decision, the Court finds that the sentence is inappropriate in light of the nature of

the offense and the character of the offender.” Under this rule, and as interpreted by case law,

appellate courts may revise sentences after due consideration of the trial court's decision, if the

sentence is found to be inappropriate in light of the nature of the offense and the character of the

offender. Cardwell v. State, 895 N.E.2d 1219, 1222-25 (Ind. 2008); Serino v. State, 798 N.E.2d

852, 856-57 (Ind. 2003). The principal role of such review is to attempt to leaven the outliers.

Cardwell, 895 N.E.2d at 1225.



        Having reviewed the matter, our collective judgment is that the sentence imposed by the

trial court is not inappropriate under Appellate Rule 7(B), and does not warrant appellate

revision. Accordingly, we affirm the sentence imposed by the trial court and summarily affirm

the decision of the Court of Appeals in all other respects. See App. R. 58(A)(2).



Dickson, C.J., and Rucker, David, Massa, and Rush, JJ., concur.




                                                   3